     Case 1:20-cv-04160-JGK-OTW Document 50-1 Filed 09/07/21 Page 1 of 2




IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK



HACHETTE BOOK GROUP, INC.,
HARPERCOLLINS PUBLISHERS LLC,
JOHN WILEY & SONS, INC., and
PENGUIN RANDOM HOUSE LLC                             Case No. 1:20-CV-04160-JGK

                              Plaintiffs,

       v.

INTERNET ARCHIVE and DOES 1 through
5, inclusive

                              Defendants.


                        [PROPOSED] REVISED SCHEDULING ORDER


       After reviewing the Letter Motion dated September 7, 2021 and for good cause shown,

the Court hereby orders that the following schedule will govern this civil action:


 Deadline to complete fact depositions (close of fact         Friday December 17, 2021
 discovery)

 Deadline to complete expert reports: issues on which each Thursday January 14, 2022
 party bears the burden of proof

 Deadline to serve rebuttal expert reports: issues on which Friday February 25, 2022
 each party does not bear the burden of proof, but not
 limited to responding to the opening reports. Any
 response to the opening reports must be contained in the
 rebuttal reports, however.

 Deadline to serve reply reports. Reply reports are limited   Friday March 25, 2022
 to responding to the rebuttal reports.

 End of all discovery                                         Friday April 1, 2022




                                                 1
     Case 1:20-cv-04160-JGK-OTW Document 50-1 Filed 09/07/21 Page 2 of 2




 Deadline for dispositive motions                          Friday April 29, 2022

 Briefs in opposition to dispositive motions due           Friday June 10, 2022

 Reply briefs in further support of dispositive motions due Friday July 8, 2022


SO ORDERED.


Dated: _________________, 2021
                                                            Honorable John G. Koeltl
                                                           United States District Judge




                                                   2
